DETAILED ACTION

Status of the Claims
The following is a Final Office Action in response to amendments and remarks filed 02 September 2022.
Claims 1, 4, 6, 8, 9, 14, and 18 have been amended.
Claims 3, 13, and 20 have been cancelled.  
Claims 1-2, 4-12 and 14-19 are pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments regarding the §112 rejection have been fully considered, and in light of the amendments, are persuasive.  As such the rejection(s) have been withdrawn.  
Applicant's arguments regarding the §101 rejection have been fully considered, and in light of the amendments, are persuasive.  The claims are now integrated into a practical application with the generation of the machine learning models, training and evaluating of said machine learning models.  As such the rejection(s) have been withdrawn.  
Applicant’s arguments with respect to the prior art references have been fully considered but are moot on grounds of new rejection, as necessitated by amendments.  
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by the Applicants in regards to distinctly and specifically pointing out the supposed errors in the Examiner's prior office action (37 CFR 1.111). The Examiner asserts that the Applicants only argue that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 4-12 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Treadwell et al. (US PG Pub. 2012/02323799 further in view of Gupta et al. (US PG Pub. 2017/0140278) and Malaviya et al. (US PG Pub. 2012/0330714).

As per claims 1, 11, and 18, Treadwell discloses a method and system, and computer program product comprising one or more computer-readable storage devices having a Property Attractiveness Rating (PAR) system encoded as computer-executable instructions that, when executed by one or more processors of a computing system, causes the computing system to perform operations comprising: implemented by a computing system, the computing system comprising one or more processors and one or more non-transitory computer-readable storage devices having computer-executable instructions, the computing system comprising a Property Attractiveness Rating (PAR) application being stored as the computer-executable instructions which, when executed by the one or more processors, causes the computing system to perform operations comprising (methods, Treadwell ¶12; system and configurations, ¶21; application, program code, processor,  ¶115; user devices, ¶87): 
storing, in a database, data associated with a plurality of properties, the data of each property comprising a plurality of property attributes (database of information, Treadwell ¶121 and ¶124-¶125); 
presenting a geographical map-based interactive user interface on a display of a user computing device for a user to search for at least one property on a map over a network (Treadwell Fig. 6A; a user may navigate through an appraisal selection screen that allows the user to identify and select an appraisal report for a subject property. Once this report is selected, the map image 610a-b and property grid data 620a-b may be prompted accordingly, such that the subject property and the appraiser-chosen comparable properties are listed and displayed.  For example, FIG. 6A illustrates an example of a display screen 600a that concurrently displays a map image 610a and a corresponding property data grid 620a once an appraisal report for a subject property has been selected. As indicated in the property grid data, the listing identified as "S" is the subject property, and the listings identified as "AS" indicate appraiser-chosen comparable properties. The subject property 612 and appraiser-chosen comparable properties 614 are indicated in the map image as well. The model accommodates review of an appraisal that may have taken place previously. As illustrated, the appraisal report under review in this example was dated May 4, 2010, ¶141-¶142); 
receiving, via the geographical map-based user interface, a user input with one or more property attributes (Treadwell Fig. 6A; a user may navigate through an appraisal selection screen that allows the user to identify and select an appraisal report for a subject property. Once this report is selected, the map image 610a-b and property grid data 620a-b may be prompted accordingly, such that the subject property and the appraiser-chosen comparable properties are listed and displayed.  For example, FIG. 6A illustrates an example of a display screen 600a that concurrently displays a map image 610a and a corresponding property data grid 620a once an appraisal report for a subject property has been selected. As indicated in the property grid data, the listing identified as "S" is the subject property, and the listings identified as "AS" indicate appraiser-chosen comparable properties. The subject property 612 and appraiser-chosen comparable properties 614 are indicated in the map image as well. The model accommodates review of an appraisal that may have taken place previously. As illustrated, the appraisal report under review in this example was dated May 4, 2010, ¶141-¶142); 
responsively to the user input, searching the database to obtain and present one or more properties of interest on the map (Treadwell Fig. 6A; a user may navigate through an appraisal selection screen that allows the user to identify and select an appraisal report for a subject property. Once this report is selected, the map image 610a-b and property grid data 620a-b may be prompted accordingly, such that the subject property and the appraiser-chosen comparable properties are listed and displayed.  For example, FIG. 6A illustrates an example of a display screen 600a that concurrently displays a map image 610a and a corresponding property data grid 620a once an appraisal report for a subject property has been selected. As indicated in the property grid data, the listing identified as "S" is the subject property, and the listings identified as "AS" indicate appraiser-chosen comparable properties. The subject property 612 and appraiser-chosen comparable properties 614 are indicated in the map image as well. The model accommodates review of an appraisal that may have taken place previously. As illustrated, the appraisal report under review in this example was dated May 4, 2010, ¶141-¶142; With the condo comparable property model, often there will be multiple units corresponding to the same address. For example, the subject property 612 and some of the comparable properties 614 are at the same address and thus may be depicted via the same indicator.  The updated display screen 600b of FIG. 6B may be displayed following execution of the comparable property model, which identifies the comparable properties, determines adjustment factors, determines economic distance and weights the comparable properties, such as described above. At this point, the map image 610b is updated to include not only the subject property 612 and appraiser-chosen comparable properties 614, but also the model-chosen properties 616 that were not in the appraisal report. Again, there may be identical root addressing, and here the subject property, some of the appraiser-chosen comparable properties 614, and some of the model-chosen comparable properties are at the same building (root address), ¶143-¶144; see also ¶145 discussing the selection of other properties without appraisal reports) (Examiner notes the comparables as the equivalent to other properties of interest on the map); 
receiving, via the geographical map-based user interface, a user selection of a searched property of interest on the map (subject property, Treadwell ¶141-¶144; Further assessment of the data can be variously undertaken by the user. The map image 610 also allows the user to place a cursor over any of the illustrated properties to prompt highlighting of information for that property and other information. Additionally, the listing of comparables in the property grid data 620 can be updated according to any of the listed columns. The grid data can be variously sorted to allow the user to review how the subject property compares to the listed comparable properties, ¶146-¶148); 
receiving, via a data ingestion process over a network, data associated with a plurality of properties into the database (property data resources accessed, Treadwell ¶90 and ¶127; receiving appraisal information, ¶104);
While Treadwell discloses the ability to search for real estate properties on a map and determine a valuation (and confidence thereof), Treadwell does not expressly disclose generating a training dataset and a test dataset based on the data associated with a plurality of properties; training multiple machine learning models based on the training dataset and the test dataset; evaluating a performance of the multiple machine learning models; selecting, based on the evaluating, a final model from the multiple machine learning models.
However, Gupta teaches generating a training dataset and a test dataset based on the data associated with a plurality of properties; evaluating a performance of the multiple machine learning models; selecting, based on the evaluating, a final model from the multiple machine learning models (The prediction engine module 335 communicates with the algorithm mapping module 330 at block 450 to obtain the best machine learning algorithm for the particular performance parameter to be predicted at block 455. The prediction engine module 335 obtains metadata of the new active data at block 460 and communicates with the data classification module 325 to perform a comparison to determine which group of historical metadata most closely resembles the metadata of the new active data. The selected group of historical metadata, which was identified based on the comparison, is output at block 465, Gupta ¶32; ).
Both the Treadwell and the Gupta references are analogous in that both are directed towards/concerned with modeling data such as real estate data.  At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Gupta’s machine learning model selection in Treadwell’s system to improve the system and method with reasonable expectation that this would result in a real estate management system that is able to more efficiently market real estate.  
The motivation being that data sets tend to grow to such large sizes because the data are increasingly being gathered by cheap and numerous information generating devices. Big data can be characterized by 3Vs: the extreme volume of data, the variety of types of data, and the velocity at which the data is processed. Although big data doesn't refer to any specific quantity or amount of data, the term is often used in referring to petabytes or exabytes of data. The big data datasets can be processed using various analytic and algorithmic tools to reveal meaningful information that may have applications in a variety of different disciplines including government, manufacturing, health care, retail, real estate, finance, and scientific research (Gupta ¶2). 
Treadwell discloses the ability to search for real estate properties on a map and determine a valuation (and confidence thereof), Treadwell and Gupta do not expressly disclose  training multiple machine learning models based on the training dataset and the test dataset; applying, via the evaluating process, the final model to the selected property of interest for generating a PAR for the selected property of interest; transmitting the generated PAR for the selected property of interest to the user computing device, wherein the user computing device is decoupled from the computing system and presenting, on the geographical map-based user interface of the user computing device, the generated PAR of the selected property of interest with respective property information on the map.
However, Malaviya teaches applying, via the evaluating process, the final model to the selected property of interest for generating a PAR for the selected property of interest; transmitting the generated PAR for the selected property of interest to the user computing device, wherein the user computing device is decoupled from the computing system and presenting, on the geographical map-based user interface of the user computing device, the generated PAR of the selected property of interest with respective property information on the map (training models, Malaviya ¶44-¶45; enhanced property score, ¶226-¶228; display on a map, ¶215).
Treadwell, Gupta, the Malaviya references are analogous in that both are directed towards/concerned with modeling data such as real estate data.  At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Malaviya’s property scoring in Gupta and Treadwell’s system to improve the system and method with reasonable expectation that this would result in a real estate management system that is able to more efficiently market real estate.  
The motivation being that in domestic real estate markets, wherein thousands of properties are commonly associated within each region, property values are typically determined on a case by case basis, with a search of comparable properties in a neighborhood that have sold recently. As well, agents for a particular area often send out advertising materials to a large percentage of addresses within their region, with little knowledge of the likelihood that a particular addressee would be interested in contacting them to sell or buy a home (Malaviya ¶4). 

As per claims 2, 12, and 19, Treadwell, Gupta, and Malaviya disclose as shown above with respect to claims 1, 11, and 18.  Treadwell further discloses wherein receiving a user selection of a searched property of interest on the map comprises: zooming the one or more searched properties of interest down to an area or a grid on the map; and navigating to the one or more searched properties of interest on the map (The property data includes information as to the location of the properties, and either this native data may be used, or it may be supplemented, to acquire the exact location of the subject property and potential comparable properties on the map image. This allows the map image to be populated with indicators that display the location of the subject property and the comparable properties in visually distinguishable fashion on the map image. The number of comparable properties that are shown can be predetermined or may be configurable based upon user preferences. The number of comparable properties that are shown may also update depending upon the level of granularity of the mage image. That is, when the user updates the map image such as by zooming out to encompass a wider geographical area, when the map image updates additional comparable properties may be rendered in addition to those rendered at a more local range, Treadwell ¶107). 

As per claims 4 and 14, Treadwell, Gupta, and Malaviya disclose as shown above with respect to claims 1 and 11.  Treadwell further discloses wherein the computing system is caused to perform: by executing the PAR application by the one or more processors, receiving, via a data ingestion process through the geographical map-based user interface, new data associated with one or more properties not stored in the database; and updating, in real-time the data with the new data in the database (The property data access module 402 includes program code for carrying access and management of the property data, whether from internal or external resources. The condo property identification module 403 includes program code carrying out the process of identifying properties as condo or otherwise, via access to a corresponding database of condo information, external resources, and application of logic to carry out the identification of condos whether by trusted source and consistency analysis, geographic condo density analysis, condo project identification analysis, or the like, as described further below. The condo property identification module 403 applies these processes to filter the property data down to that determined to be condo properties, so that corresponding pools of comparables for a condo subject property may more appropriately include condo properties, Treadwell ¶121 and ¶124) (Examiner interprets the ability to identify other properties for analysis as the ability to dynamically update with new properties).

As per claims 5 and 15, Treadwell, Gupta, and Malaviya disclose as shown above with respect to claims 4 and 14.  Treadwell further discloses wherein the computing system is caused to perform: generating the final model based on the updated data; and updating, via the evaluating process, the generated PAR of the selected property of interest in the database (Similarly, the property data grid 620b updates to include the model-chosen properties that were not in the appraisal report ("MS"). As illustrated, here, the model ranked the appraiser-chosen comparables as 2.sup.nd, 4.sup.th, 11.sup.th and unranked (i.e., not top 20) among the properties it determined to be appropriate comparables. The listing also indicates the top 20 model-chosen comparable properties. Additionally, the map image 610b updatable to indicate relative geographical locations of the appraiser-chosen comparable properties 614 and the model-chosen properties 616. It should be noted that, due to the properties being located within the same condo project, there are typically less house icons perceived on the map image because they correspond to the same location on the map, Treadwell ¶145).

As per claims 6 and 16, Treadwell, Gupta, and Malaviya disclose as shown above with respect to claims 4 and 14.  Treadwell further discloses wherein the computing system is caused to perform: by executing the learning process by the one or more processors, applying, multiple regression models to determine a combination of attributes of a property to derive a PAR score for a property; and selecting, a Multiple Linear Regression model that involves a linear combination of variables that are linearly independent and normally distributed; or applying, a Polynomial Regression model that involves a non-linear combination of variables that are linearly independent and normally distributed; or applying, a Weighted Regression model that involves a linear or non-linear combination of variables that are linearly independent and normally distributed with weights assigned to each variable (regression modeling, Treadwell ¶8; hedonic regression, ¶31).

As per claims 7 and 17, Treadwell, Gupta, and Malaviya disclose as shown above with respect to claims 1 and 11.  Treadwell further discloses wherein the user input includes at least one of a property address and a zip code (Treadwell Fig. 6A; a user may navigate through an appraisal selection screen that allows the user to identify and select an appraisal report for a subject property. Once this report is selected, the map image 610a-b and property grid data 620a-b may be prompted accordingly, such that the subject property and the appraiser-chosen comparable properties are listed and displayed.  For example, FIG. 6A illustrates an example of a display screen 600a that concurrently displays a map image 610a and a corresponding property data grid 620a once an appraisal report for a subject property has been selected. As indicated in the property grid data, the listing identified as "S" is the subject property, and the listings identified as "AS" indicate appraiser-chosen comparable properties. The subject property 612 and appraiser-chosen comparable properties 614 are indicated in the map image as well. The model accommodates review of an appraisal that may have taken place previously. As illustrated, the appraisal report under review in this example was dated May 4, 2010, ¶141-¶142).

As per claim 8, Treadwell, Gupta, and Malaviya disclose as shown above with respect to claim 1.  Treadwell further discloses wherein the respective property information comprises one or more of: property address including zip code; property images; spatial data comprising latitude and longitude; comparable properties for the property being analyzed; urban data such as foot traffic and accessibility; inputs from appraisers and other real estate experts; and inputs from end users (The property grid data 620a-b contains a listing of details about the subject property and the comparable properties, as well as various information fields. The displayable fields may include an identifier field (e.g., "S" indicates the subject property, and "AS" indicates an appraiser-chosen comparable property), the source of data for the property ("Source"), the address of the property ("Address"), the square footage ("Sq Ft"), the lot size ("Lot"), the age of the property ("Age"), the number of bed and bathrooms ("Bed", "Bath"), the date of the prior sale ("Date"), the prior sale amount ("Amount"), the foreclosure status ("FCL", (not shown)), the economic distance ("ED"), geographic distance ("GD") and time distance ("TD", e.g., as measured in days) factors as described above, the weight ("N. Wgt"), the ranking by weight ("Rnk"), and the valuation as determined from the comparable sales model ("Model Val"), Treadwell ¶140).

As per claim 9, Treadwell, Gupta, and Malaviya disclose as shown above with respect to claim 1.  Treadwell further discloses wherein the received data associated with the plurality of properties comprises: data gathered from one or more third-party proprietary data stores; data, via the geographical map-based user interface entered by appraisal experts; data gathered from a plurality of users; and data gathered from other internal and external reports including comparable data (The property data access module 402 includes program code for carrying access and management of the property data, whether from internal or external resources. The condo property identification module 403 includes program code carrying out the process of identifying properties as condo or otherwise, via access to a corresponding database of condo information, external resources, and application of logic to carry out the identification of condos whether by trusted source and consistency analysis, geographic condo density analysis, condo project identification analysis, or the like, as described further below. The condo property identification module 403 applies these processes to filter the property data down to that determined to be condo properties, so that corresponding pools of comparables for a condo subject property may more appropriately include condo properties, Treadwell ¶121 and ¶124).

As per claim 10, Treadwell, Gupta, and Malaviya disclose as shown above with respect to claim 1.  Treadwell further discloses wherein the PAR system is executed by the processor to receive the data from the database and other data resources over the network through an application programming interface (API) (application, program code, processor,  Treadwell ¶115; user devices, ¶87).


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629